Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140155111) further in view of in view of Williams (US 20190347668) In view of Kuo (US 20150032811) in view of Kwon (US 20090234655).
Regarding claim 21, Yang teaches, a method of controlling an electronic apparatus (abstract), the method comprising: 
performing a function for communicating with a user of other electronic apparatus (abstract: a wireless communication unit configured to perform wireless communication with a counterpart terminal); 
obtaining at least one sentence while communicating with the user of the other electronic apparatus (reads on the name of the remote party, see Fig. 5a “what is your email address, what is Mike email address, during the chat); 
obtaining information referring to the user of the other electronic apparatus and information related to a subject of the communication with the user of the other electronic apparatus, in the at least one sentence (reads on the name of the remote party, see Fig. 5a “what is your email address, what is Mike email address, during the chat);
storing the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus, in association with contact information of the user of the other electronic apparatus (Paragraph 111, 130; Counterpart information` mentioned in the description of the present invention may include at least one of a contact data of a chat counterpart, a schedule with a chat counterpart and a memo for a chat counterpart. The counterpart information can be saved in the memory. Among the counterpart information, `contact data` is a record of a contact of a prescribed counterpart. In addition, the contact data may include a field value of at least one of a name, profile photo, phone number and email address of the prescribed counterpart. Contact data of at least one counterpart can be saved as `phonebook database` in the memory; i.e., subject reads on schedule, calendar discussion).
Yang does not teach using an artificial intelligence (AI) model.
Williams discloses (Paragraph 247; engage in a conversation (via text-based chat, a video chat, or a phone call) with the contact and based on the conversation may fill out a ticket request containing identifying information (e.g., name of the contact, account number, purchase number, email of the contact, phone number of the contact, or the like)) and using software/hardware to perform this function, Williams teach using devices having artificial intelligence (Al) model (Paragraph 309).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Williams in order to improve the system and achieve fast and reliable results.
Yang in view of Williams does not teach schedule information as claimed.
Kuo teaches  receiving an event message via the network interface, initiated by a user device, from the calendar system, including a plurality of event participants' account addresses and an event description; (b) parsing the event message; (c) extracting the event participants' account addresses from the event message; (d) accessing the cloud storage system via the network interface to match the event participants' account addresses with a cloud storage account database of the cloud storage system, obtain a plurality of cloud storage accounts matched the event participants' account addresses, create a share folder in the cloud storage system, and share the share folder to the matched cloud storage accounts; and (e) accessing the calendar system via the network interface to update the event description by adding a share link of the share folder (claims and Fig. 4).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Kuo in order to improve the system and enhance the system capabilities and achieve fast and reliable results and increase user’s convenience.
	The combination of references does not teach displaying a recent contact list including a plurality of contact records, the plurality of contact records including a contact record of the user of the other electronic apparatus and wherein one or more tags related to the schedule information are displayed in association with the contact record of the user of the other electronic apparatus.
	Kwon in the same field of endeavor teaches the above (Paragraph 71: if the user were to say "let me find Joe's phone number," the electronic device may open the user's contact list and search for telephone numbers associated with the name "Joe." As another example, if the users discuss when to meet in person or to schedule a subsequent telephone call, the speech may be associated with a calendar function and the calendar function may be displayed to the user for easy reference).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Kwon in order to improve the system and enhance the system capabilities and achieve fast and reliable results and increase user’s convenience.
Regarding claim 22, Yang in view of Williams in view of Kuo in view of Kwon teach, wherein the one or more tags include a location tag corresponding to the schedule information related to the communication with the user of the other electronic apparatus (Kwon Paragraph 71).
Regarding claim 23, Yang in view of Williams in view of Kuo in view of Kwon teach, wherein the one or more tags include a location tag, a date tag, and a time tag corresponding to the schedule information related to the communication with the user of the other electronic apparatus (Kwon: Paragraph 34, 72).
Regarding claim 29, see claim 21 rejection.
Regarding claim 30, see claim 22 rejection.
Regarding claim 31, see claim 23 rejection.
Claims 24, 32, are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140155111) in view of Williams (US 20190347668) In view of Kuo (US 20150032811) in view of Kwon in view of Jung (US 9, 258406).
Regarding claim 24, Yang in view of Williams In view of Kuo in view of Kwon teach, obtaining a user voice for obtaining the information referring to the user of the other electronic apparatus; obtaining time information from the user voice based on the user voice being input; obtaining the information referring to the user of the other electronic apparatus based on the time information and the scheduled information related to the subject of the communication with the user of the other electronic apparatus (see Fig. 5-6 and Paragraph 127).
Yang in view of Williams does not explicitly teach providing a response message UI including the scheduled information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus.
	Jung in the same art of endeavor discloses controlling mobile device by conversation recognition (abstract), obtain information and providing a response message UI including the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus (Fig. 2, el. 210, 220, 250,252,254).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Jung in order to improve the system and enhance the user experience.
	Regarding claim 32, see claim 24 rejection.
Examiner also found another reference that each the limitation: 
Claims 21-23, 28-31, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140155111) further in view of in view of Williams (US 20190347668) In view of Zurko (US 7,853471) in view of Kwon (US 20090234655).
Regarding claim 21, Yang teaches, a method of controlling an electronic apparatus (abstract), the method comprising: 
performing a function for communicating with a user of other electronic apparatus (abstract: a wireless communication unit configured to perform wireless communication with a counterpart terminal); 
obtaining at least one sentence while communicating with the user of the other electronic apparatus (reads on the name of the remote party, see Fig. 5a “what is your email address, what is Mike email address, during the chat); 
obtaining information referring to the user of the other electronic apparatus and information related to a subject of the communication with the user of the other electronic apparatus, in the at least one sentence (reads on the name of the remote party, see Fig. 5a “what is your email address, what is Mike email address, during the chat);
storing the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus, in association with contact information of the user of the other electronic apparatus (Paragraph 111, 130; Counterpart information` mentioned in the description of the present invention may include at least one of a contact data of a chat counterpart, a schedule with a chat counterpart and a memo for a chat counterpart. The counterpart information can be saved in the memory. Among the counterpart information, `contact data` is a record of a contact of a prescribed counterpart. In addition, the contact data may include a field value of at least one of a name, profile photo, phone number and email address of the prescribed counterpart. Contact data of at least one counterpart can be saved as `phonebook database` in the memory; i.e., subject reads on schedule, calendar discussion).
Yang does not teach using an artificial intelligence (AI) model.
Williams discloses (Paragraph 247; engage in a conversation (via text-based chat, a video chat, or a phone call) with the contact and based on the conversation may fill out a ticket request containing identifying information (e.g., name of the contact, account number, purchase number, email of the contact, phone number of the contact, or the like)) and using software/hardware to perform this function, Williams teach using devices having artificial intelligence (Al) model (Paragraph 309).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Williams in order to improve the system and achieve fast and reliable results.
Yang in view of Williams does not teach schedule information as claimed.
Zurko teaches  “in claim 1”, receiving a request from a participant in an instant message session to schedule a meeting, wherein an instant messaging application is used to run the instant message session; the server computer system running a natural language processing tool during the instant message session to determine meeting participants and available times, from a record of unformatted chat during said instant message session; running a calendaring and scheduling application during the instant message session to accept said meeting participants and available times, consult calendars of said meeting participants, and schedule said meeting; sending a notification during the instant message session to the participants in said instant message session of the meeting schedule; adding said meeting schedule to the calendars of said meeting participants; said instant messaging application processing data from the instant message session to fill in a meeting invitation in the calendaring and scheduling application, including the steps of initializing the meeting invitees to current participants in the instant message session, adding as additional invitees to the meeting any other participants in any part of the instant message session, and further adding as invitees to the meeting anyone else mentioned in the instant message session; and wherein the step of running the calendaring and scheduling application includes the step of using the calendaring and scheduling application to map a range of dates and times mentioned positively and negatively in the instant message session to participant free time to propose automatically one or more times for the meeting, and to resolve phrases including a reference to a time and a negative word near said reference.
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Zurko in order to improve the system and enhance the system capabilities and achieve fast and reliable results and increase user’s convenience.
	The combination of references does not teach displaying a recent contact list including a plurality of contact records, the plurality of contact records including a contact record of the user of the other electronic apparatus and wherein one or more tags related to the schedule information are displayed in association with the contact record of the user of the other electronic apparatus.
	Kwon in the same field of endeavor teaches the above (Paragraph 71: if the user were to say "let me find Joe's phone number," the electronic device may open the user's contact list and search for telephone numbers associated with the name "Joe." As another example, if the users discuss when to meet in person or to schedule a subsequent telephone call, the speech may be associated with a calendar function and the calendar function may be displayed to the user for easy reference).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Kwon in order to improve the system and enhance the system capabilities and achieve fast and reliable results and increase user’s convenience.
Regarding claim 22, Yang in view of Williams in view of Zurko in view of Kwon teach, wherein the one or more tags include a location tag corresponding to the schedule information related to the communication with the user of the other electronic apparatus (Kwon Paragraph 71).
Regarding claim 23, Yang in view of Williams in view of Zurko in view of Kwon teach, wherein the one or more tags include a location tag, a date tag, and a time tag corresponding to the schedule information related to the communication with the user of the other electronic apparatus (Kwon: Paragraph 34, 72).
Regarding claim 29, see claim 21 rejection.
Regarding claim 30, see claim 22 rejection.
Regarding claim 31, see claim 23 rejection.
Regarding claim 28, Yang in view of Williams in view of Zurko in view of Kwon teaches, information related to the subject of the communication with the user of the other electronic apparatus (see claim 21).
Zurko teaches teach wherein the information related to the subject of the communication with the user of the other electronic apparatus comprises schedule information associated with the user of the other electronic apparatus (determines when the meeting should be. Preferably, it resolves simple phrases like "Tomorrow" and includes the notion of near negatives (such as, "I can't make it tomorrow, how about the day after?"). The process also preferably understands about times of day ("Monday afternoon"), and even in relation to the time zone of the particular speaker. If the C&S application can do freetime lookup, it can map the range of dates and times mentioned positively and negatively to participant freetime, and propose one or more times for the meeting. The algorithm can also be extended to places, such as "my office," "Mary Ellen's office," "the Bermuda conference room," and "the cafeteria." And claim 1).
	Regarding claim 36, see claim 28 rejection.
Claims 25-27, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140155111) in view of Williams (US 20190347668) In view of Zurko (US 7,853471) in view of Kwon (US 20090234655) in view of Lee (US 20090273659).
Regarding claim 25, Yang in view of Williams in view of Zurko in view of Kwon teaches, placing phone call (Paragraph 60, 76), (Fig. 16, b; connect call, information regarding the counterparty “reads on name”), voice recognition (Paragraph 76; obtaining a user voice for making a call including the information referring to the user of the other electronic apparatus and time information), time and scheduled information (Zurko: claim 1), Zurko teaches schedule information (see claim 21).
Yang in view of Williams does not teach explicitly; obtaining the contact record with the user of the other electronic apparatus based on the information referring to the user of the other electronic apparatus, the time information and the information related to the subject of the communication with the user of the other electronic apparatus; and performing a call connection based on the contact record with the user of the other electronic apparatus. 
Lee in the same art of endeavor teach controlling mobile device (abstract), obtaining a user voice for making a call including the information referring to the user of the other electronic apparatus and time information  (Paragraph 91-92, 94; activating a voice recognition function on the mobile terminal); obtaining the contact record with the user of the other electronic apparatus based on the information referring to the user of the other electronic apparatus, the time information and the information related to the subject of the communication with the user of the other electronic apparatus; and performing a call connection based on the contact record with the user of the other electronic apparatus (Fig. 10, Paragraph 119, call Jane: obtain Jane number from the record).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Lee in order to improve the system and enhance the user experience.
Regarding claim 26, Yang in view of Williams in view of Zurko in view of Kwon teaches, send  /receive message (Paragraph 60, 76), (Fig. 16, b; chat, information regarding the counterparty “reads on name”), voice recognition (Yang: Paragraph 76; obtaining a user voice for send/receive message including the information referring to the user of the other electronic apparatus and time information “reads on “obtaining a user voice for transmitting a message to the user of the other electronic apparatus; obtaining the information referring to the user of the other electronic apparatus and time information from the user voice”), time and scheduled information (see Zurko).
Yang in view of Williams does not teach explicitly obtaining the contact record with the user of the other electronic apparatus based on the information referring to the user of the other electronic apparatus, the time information and the scheduled information related to the the communication with the user of the other electronic apparatus; and transmitting a message including the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus.
Lee in the same art of endeavor teach controlling mobile device (abstract), obtaining a user voice for transmitting a message to the user of the other electronic apparatus; obtaining the information referring to the user of the other electronic apparatus and time information from the user voice (Paragraph 91-92, 94; activating a voice recognition function on the mobile terminal); obtaining the contact record with the user of the other electronic apparatus based on the information referring to the user of the other electronic apparatus, the time information and the information related to the subject of the communication with the user of the other electronic apparatus; and transmitting a message including the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus (Fig. 14, send message to Jane, obtain information from the contact record).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Lee in order to improve the system and enhance the user experience.
Regarding claim 27, Yang in view of Williams in view of Zurko  in view of Lee teaches, send  /receive message (Paragraph 60, 76), (Fig. 16, b; chat, information regarding the counterparty “reads on name”), voice recognition (Paragraph 76; obtaining a user voice for send/receive message including the information referring to the user of the other electronic apparatus and time information “reads on “obtaining a user voice for transmitting a message to the user of the other electronic apparatus; obtaining the information referring to the user of the other electronic apparatus and time information from the user voice”).
Lee in the same art of endeavor teach controlling mobile device (abstract), obtaining a user voice for transmitting a message to the user of the other electronic apparatus; obtaining the information referring to the user of the other electronic apparatus and time information from the user voice (Paragraph 91-92, 94; activating a voice recognition function on the mobile terminal); obtaining the contact record with the user of the other electronic apparatus based on the information referring to the user of the other electronic apparatus, the time information and the information related to the subject of the communication with the user of the other electronic apparatus; and transmitting a message including the information referring to the user of the other electronic apparatus and the information related to the subject of the communication with the user of the other electronic apparatus (Fig. 14, send message to Jane, obtain information from the contact record).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Yang with Lee in order to improve the system and enhance the user experience.
Regarding claim 33, see claim 25 rejection.
Regarding claim 34, see claim 26 rejection.
Regarding claim 35, see claim 27 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652